GARDNER, Judge,
dissenting:
I respectfully dissent. Of significance in this case is the fact that the debt to Commercial Credit is ever increasing via interest. Because of the discharge in bankruptcy, Terry has no obligation nor any intent to pay this marital debt. While it is true that Vickie is not yet the subject of collection procedures, it is equally apparent that she is obligated to Commercial Credit and recognizes that obligation. When one considers this sizable debt and commensurate interest charges coupled with the probable costs of collection, the majority opinion has placed Vickie, a person with limited financial resources, in a legal limbo.
The circuit court has fashioned.an equitable remedy in keeping with precedent. Here, as in Low, supra, the discharge in bankruptcy has created a manifest inequity. In this case there are no “beneficial aspects of finality of litigation” than to interfere with Vickie’s peace of mind and frustrate her already precarious financial future. Id. at 937. I would affirm.